Opinion by
Hurt, J.
§ 116. Conversion by landlord of tenant’s property; assignment of error; case stated. This is a suit to recover damages for the conversion of corn, and for other damages resulting from such conversion. Appellee recovered $Y4.50 for forty-nine bushels of corn, with interest, and $50 as damages. Appellant assigns for error that the verdict of the jury is contrary to the law and evidence, because there was no evidence showing that the defendant ever claimed or assumed ownership or control over the corn, or that he ever appropriated any of said corn to his own use without the consent of the plaintiff. This assignment simply denies that there was evidence of a conversion of the corn. There is ample evidence of a conversion of some corn; whether the amount was as great as claimed by the plaintiff is another question. The facts show that appellee had some corn in a crib on the farm owned by defendant, but previously occupied by the appellee. He had hauled one wagon load, and was about to haul the remainder, when defendant forbade his doing so, unless he (appellee) would pay him $50, which he demanded either for the use of the crib, or as damages for the appellee’s failure *178to carry out an agreement between them for an exchange of corn. There is conflict of evidence as to the basis of the demand for the $50. This is unimportant, because appellant had no right upon either ground to forbid appellee to haul his corn. Appellant could not in this manner adjust his claim for damages. Under this assignment of errors appellant makes a statement which is not responsive to the assignment, and upon this statement seeks to have the judgment reversed upon another ground, one not covered by the assignment, viz.: That the evidence is not sufficient to sustain the verdict as to the quantity of corn converted, and- the amount of the damages sustained. There being no assignment calling in question the sufficiency of the evidence to sustain the verdict, nor that the verdict is excessive, this court cannot pass upon these questions. We have very carefully examined the other assignments, but find no reversible error.
May 24, 1890.
Affirmed.